Buchanan and Harrison,
dissenting.
We concur in the conclusion reached by the court, except so far as it holds that the supply lien creditors have a claim upon the vessel known as the “Benyuard” superior to that of the United States Government in and to that vessel.
The contract of the William R. Trigg Company with the government expressly provides that the government shall take title to the “Benyuard” as payment is made thereon; and there is, in our opinion, nothing in the contract to show any other or different intent.
We are, therefore, of opinion that on this point the decree appealed from should be affirmed.
Whittle, J., concurs with Keith, P., and Caldwell, J.

Reversed.